Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 10/19/2021. Claims 15-25, 27, 29-32, and 34 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-23, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2009126293 A, English Machine Translation Provided in Previous Office Action) in view of Takahashi (JP 2002316517 A, English Machine Translation Provided in Previous Office Action).

The embodiment of Hashimoto in figures 1-7 does not teach that the protrusions are angled at a degree of greater than 0 to 20° relative to the radial direction. However, the second embodiment shows that sipe protrusions can be angled (Fig. 9, Ref. Num. α) from 70° to 90° relative to the tread surface (Para. [0031]), which is the same as being angled 0° to 20° to the tire radial direction. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first embodiment of Hashimoto in order to angle the protrusions from 0° to 20° relative to the radial direction as this modification will improve water removal performance (Para. [0031]). Hashimoto does not expressly disclose a value of up to 20°, but not 0°; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of the protrusions within the claimed range since Hashimoto discloses the angle of the protrusions as between 0° and 20° (Para. [0031]), said range overlapping the claimed range. However, Hashimoto does not teach that tangents through points at the longitudinal ends of each of the protrusions enclose and angle α of 10° to 30° with the sipe wall.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hashimoto with Takahashi in order to set the angle of the ends of the protrusions with the sipe wall to be in a range within 10° to 30°. This modification will allow the protrusions to be formed at the desired position and suppresses the collapse of the blocks (Takahashi; Para. [0017]).
Regarding claim 16, Hashimoto teaches that two protrusions are provided on at least one of the two sipe walls (Fig. 5(b), Ref. Num. 6a, 6c) wherein the two protrusions on one sipe wall are offset with respect to the protrusion formed on the other sipe wall, and wherein the protrusions alternate with one another (Fig. 5(b), Ref. Num. 6a, 6b, 6c).
Regarding claim 17, Hashimoto teaches that two protrusions are provided on each of the two sipe walls (Fig. 5(a), (b), Ref. Num. 6, 6a, 6b, 6c; Para. [0017], [0022]), wherein the two protrusions on one sipe wall are offset with respect to the protrusions on the other sipe wall, and wherein the protrusions alternate with one another (Fig. 5(b), Ref. Num. 6a, 6b, 6c).
Regarding claim 18, Hashimoto teaches that three protrusions are provided on at least one of the two sipe walls (Fig. 5(a), (b), Ref. Num. 6, 6a, 6b, 6c; Para. [0017], [0022]), wherein the three protrusions on one sipe wall are offset with respect to the protrusion formed on the other sipe wall (Fig. 5(b), Ref. Num. 6a, 6b, 6c).
Regarding claim 19, Hashimoto teaches that three protrusions are provided on each of the two sipe walls (Fig. 5(a), (b), Ref. Num. 6, 6a, 6b, 6c; Para. [0017], [0022]), wherein the three protrusions on one sipe wall are offset with respect to the protrusions formed on the other sipe wall, and wherein the protrusions alternate with one another (Fig. 5(b), Ref. Num. 6a, 6b, 6c).
Regarding claim 20, Hashimoto teaches that the protrusions may be formed in an elongate manner in a radial direction (Fig. 9, Ref. Num. 60a, 60b, 60c).

Regarding claim 22, Hashimoto teaches that the protrusion 6c when it is in the depth range of the sipe illustrated by Dc (Fig. 7, Ref. Num. Dc, 6C, hc; Para. [0024]) has a height of between 30% and 75% of the width of the sipe (Para. [0024]), which is within the range required by the instant claims and therefore anticipates the claimed range.
Regarding claim 23,  Hashimoto teaches that the protrusion 6c when it is in the depth range of the sipe illustrated by Dc (Fig. 7, Ref. Num. Dc, 6c, hc; Para. [0024]) has a height of between 30% and 75% of the width of the sipe (Para. [0024]). Hashimoto does not expressly disclose a value of 30% to 50% of the width of the sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the height of the protrusion as a percentage of the sipe width within the claimed range since Hashimoto discloses the height of the protrusion as a percentage of the sipe width as between 30% and 75%(Para. [0024]), said range overlapping the claimed range.
Regarding claim 27, Hashimoto teaches that the protrusions can angled (Fig. 9, Ref. Num. α). This angle α is relative to the tread surface is taught to be between 70° and 90° (Para. [0031]). This angle being 70° to 90° relative to the tread surfaces is the same as being 0° to 20° relative to the tire radial direction. Hashimoto does not expressly disclose a value of up to 10°, but not 0°; however, it would have been obvious to a person of ordinary skill in the art to configure the extension angle of the protrusions within the claimed range since  discloses the extension angle of the protrusions as between 0° and 20° (Para. [0031]), said range overlapping the claimed range.

Regarding claim 30, Hashimoto teaches that the protrusions formed on one sipe wall in one sipe have a different height (Fig. 7, Ref. Num. 6a, 6c, ha, hc).
Regarding claim 31, Hashimoto teaches that on one sipe wall in one sipe at least one protrusion is formed (Fig. 5(b), Ref. Num. 6a) which differs from at least one protrusion on the other sipe wall (Fig. 5(b), Ref. Num. 6b) in height (Fig. 7, Ref. Num. 6a, 6b, ha, hb).
Regarding claim 32, Hashimoto teaches that the protrusions can be formed as a semicircle (Para. [0017]). When the protrusion is formed as a semicircle, the end of the protrusion will transition into the wall smoothly due to the curve which will mean that there won’t be a bend in the end regions in the radial direction. 
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2009126293 A) in view of Takahashi (JP 2002316517 A) as applied to claim 15 above, and further in view of Seng (CA 2783999).
Regarding claim 24, Hashimoto in view of Takahashi does not teach that the protrusions have a greatest width of from 1.0 mm to 8.0 mm.
In an analogous art, Seng teaches that the greatest width (Fig. 2, Ref. Num. l1) is 1.5 mm to 3.5 mm (Page 6, lines 33-35), which is within the range claimed by the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hashimoto in view of Takahashi with Seng in order to set the greatest width of the protrusions to between 1.5 mm and 3.5 mm. This modification will help achieve optimum reinforcement of the positive profiles in the transverse direction (Seng; Page 4, lines 11-14).
Regarding claim 25, Seng teaches that the greatest width (Fig. 2, Ref. Num. l1) is 1.5 mm to 3.5 mm (Page 6, lines 33-35), which is within the range claimed by the instant claims.
Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Koishikawa (US 2016/0144665 A1) in view of Hashimoto (JP 2009126293 A) and Takahashi (JP 2002316517 A).
Regarding claim 15, Koishikawa teaches a pneumatic vehicle tire (Para. [0021]) comprising a tread (Fig. 2) with profile blocks (Fig. 2, Ref. Num. 13) formed by circumferential grooves (Fig. 2, Ref. Num. 15) and by transverse grooves (Fig. 2, Ref. Num. 16), wherein the profile blocks each have at least one sipe (Fig. 2, Ref. Num. 17) with is slightly curved (Fig. 2, Ref. Num. 17) and extends at least substantially parallel to the transverse grooves (Fig. 2, Ref. Num. 16) , wherein the sipe has a width of 0.3 mm to 2.0 mm (Para. [0036]) wherein the sipe is bounded by two sipe walls. However, Koishikawa does not teach that the sipe contains protrusions on the sipe walls.
In an analogous art, Hashimoto teaches a pneumatic vehicle tire containing at least one sipe (Fig. 1, Ref. Num. 5) which can be straight (Para. [0015]) wherein the at least one sipe has a width of 0.4 to 2.0 mm (Para. [0014]), wherein the sipe is bounded by two sipe walls (Fig. 3) and wherein at least one protrusion is provided on each of the two sipe walls (Fig. 5(b), Ref. Num. 6a, 6b, 6c) and the protrusion formed on one of the two sipe walls is offset with respect to the protrusion formed on the other of the two sipe walls, without a mutual overlap (Fig. 5(b), Ref. Num. 6a, 6b, 6c). Hashimoto also teaches that each protrusion provided on each of the two sipes has a rounded outer face (Para. [0017]; the protrusion can be a semicircle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Koishikawa with Hashimoto in order to form protrusions on the wall of the sipe. This modification will let the protrusions come into contact with opposite wall while under load which will prevent the block from collapsing and the ground contact area being reduced (Hashimoto, Para. [0017]).
The embodiment of Hashimoto in figures 1-7 does not teach that the protrusions are angled at a degree of greater than 0 to 20° relative to the radial direction. However, the second embodiment shows that sipe protrusions can be angled (Fig. 9, Ref. Num. α) from 70° to 90° relative to the tread surface 
In an analogous art, Takahashi teaches that tangents through points at the longitudinal ends of each of the protrusions (Fig. 2, Ref. Num. θ) is in a range of 10° to 30° (Para. [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hashimoto with Takahashi in order to set the angle of the ends of the protrusions with the sipe wall to be in a range within 10° to 30°. This modification will allow the protrusions to be formed at the desired position and suppresses the collapse of the blocks (Takahashi; Para. [0017]).
Regarding claim 34, Koishikawa in view of Hashimoto teaches that a single sipe (Fig. 2, Ref. Num. 17), each with at least one protrusion on each sipe wall (Hashimoto; Fig. 5(b), Ref. Num. 6a, 6b, 6c), is provided substantially centrally in shoulder-side profile blocks (Koishikawa; Fig. 2, Ref. Num. 13, 17) of the tread.
Response to Arguments
Applicant’s amendments have overcome each 112(d) rejection previously set forth in the Non-Final Office Action mailed 07/19/2021. 
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749